Order entered March 9, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01457-CV

                          ODUS OGLESBY, Appellant

                                         V.

   RICHLAND TRACE OWNERS ASSOCIATION, INC. TEXAS A/K/A
         RICHLAND TRACE CONDOMINIUMS, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-19-06925

                                      ORDER

      Before the Court is appellant’s March 5, 2020 motion to extend time to file

his opening brief. We GRANT the motion to the extent we ORDER appellant’s

opening brief be filed no later than April 8, 2020.


                                              /s/     BILL WHITEHILL
                                                      JUSTICE